Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terri Hailey and Jerry Scott Hailey appeal the district court’s order dismissing the claim filed under the Truth and Lending Act and remanding the remaining claims to state court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the' reasons stated by the district court. Hailey v. Bank of Am., N.A., No. 3:11-cv-00269-HEH, 2011 WL 2618739 (E.D.Va. July 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.